DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 02/04/2022 have been fully considered but they are not persuasive. 
In response to applicant’s arguments that Hattori in view of Watson does not disclose the feature of detect an acceleration signal of the acceleration sensor that occurs in a first time span and that corresponds to an acceleration that is in a first direction that extends (a) in a radial direction relative to the axis of rotation or (b) perpendicularly to the axis of rotation and to the radial direction. Examiner respectfully disagrees. First of all, Examiner is using the broadest reasonable interpretation regarding the rejection of the claims, wherein Hattori in view of Watson clearly teaches the same concept as presented by the claims. Watson discloses the absolute value of the gravitational acceleration detected by the acceleration sensor 101 becomes zero at a position where the rotational tangent direction 13 at the position of the sensor unit 100 is horizontal, and shows a maximum value at a position where it is vertical technically equivalent to the values of acceleration at the radial direction and position and at the axis of rotation (par[0018]), wherein the object is accelerating tangentially: along the direction tangential to the circle or perpendicular to the radius. Then there is also a tangential force or the net force has a tangential component as well as the radial component. Furthermore, Watson discloses in fig 1(a) and fig 1(b) three single-axis accelerometer systems 10, 10’ and 10” having sensitive axes aligned in the orthogonal X, Y and Z axes of the inertial platform to measure rotational forces (page 3 ln 21-22), technically equivalent that at  least one of three single-axis accelerometer systems 10, 10’ and 10” are perpendicular to the radial direction and at  least one of three single-axis accelerometer systems 10, 10’ and 10” are perpendicular is perpendicular to the axis of rotation, wherein the 
In response to Applicant’s arguments regarding the withdrawal of the objection of the drawings. Examiner respectfully disagrees. Examiner is suggesting and encouraging to the Applicant to have proper labels for all the rectangular and circular boxes as required by 37 CFR 1.83(a), and as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d).
Therefore, Examiner maintains his rejection.
Drawings
The drawings are objected to under 37 CFR 1.83(a) because figures 1-2 and 3 fail to have proper labels for all the rectangular and circular boxes as required by 37 CFR 1.83(a), and as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1.	Claims 14, 16-17, 20-25 and 28-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hattori et al. (JP2009042196A) hereafter Hattori in view of Watson et al. (GB2146775A) hereafter Watson.
Regarding claim 14, Hattori discloses a device for determining a rotational frequency of a roller body rotating about an axis of rotation and to which the device is attachable, the device comprising: 
an acceleration sensor (fig 1:101, par[0017]: The sensor unit 100 includes an acceleration sensor 101, an analog / digital (A / D) conversion circuit 102, an arithmetic processing unit 103, a transmitter 104, and an antenna 105); and 
an electronic processor (fig 1:103, par[0017], [0020]: The sensor unit 100 includes an acceleration sensor 101, an analog / digital (A / D) conversion circuit 102, an arithmetic processing unit 103 technically equivalent to the electronic processing unit, a transmitter 104, and an antenna 105), wherein the processor is configured to: 
detect an acceleration signal of the acceleration sensor that occurs in a first time span and that corresponds to an acceleration that is in a first direction that extends (a) in a radial direction relative to the axis of rotation or (b) perpendicularly to the axis of rotation and to the radial direction (par[0018], [0025]: The acceleration sensor 101 detects the acceleration in the rotational direction 12 of the rotating body 10 having the rotation shaft 11, that is, the acceleration generated in the rotational tangential direction 13 at the position of the sensor unit 100, and this acceleration value).
Hattori does not explicitly disclose the device comprising: low-pass filter and high-pass filter the detected acceleration signal to obtain a filtered acceleration signal (fig ); and ascertain a frequency of the filtered acceleration signal, which corresponds to the rotational frequency of the roller body.
Watson discloses the device comprising: 
low-pass filter and high-pass filter the detected acceleration signal to obtain a filtered acceleration signal (fig 1(a)-1(b):25; page 2 ln 66-80, page 2 ln 81-93); and 
ascertain a frequency of the filtered acceleration signal, which corresponds to the rotational frequency of the roller body (page 2 ln 17-29).
One of ordinary skill in the art would be aware of both the Hattori and the Watson references since both pertain to the field of rotating systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Hattori to implement the filtering feature as disclosed by Watson to gain the functionality of allowing for easy passage of high-frequency signals from source to load, allowing for selected frequencies to be decoded or heard and preventing the unwanted frequencies from transmitting.

Regarding claim 16, Hattori in view of Watson discloses the device of claim 14, wherein: 
the processor is configured to: 
determine a second time span between k adjacent zero crossings of the filtered acceleration signal (Hattori par[0018], [0037]: The absolute value of the gravitational acceleration detected by the acceleration sensor 101 becomes zero at a position where the rotational tangent direction 13 at the position of the sensor unit 100 is horizontal, and shows a maximum value at a position where it is vertical. the rotation speed is determined every half cycle, but may be determined every cycle. Further, in the present embodiment, the half cycle is determined by using the maximum value and the minimum value of the detected acceleration. However, the half cycle may be determined by using a zero value at which the detected value of gravitational acceleration is zero); and 
ascertain the frequency based on the second time span (Hattori par[0018], [0037]); 
k is a whole number (Hattori fig 3, par[0025]: The graph is shown k can any number); and the second time span represents k minus one half-period lengths of the filtered acceleration signal (Hattori fig 3; par[0025]: The graph is shown the adjacent zero crossings as half-period lengths of the filtered acceleration signal: the arithmetic processing unit 203 measures the half-cycle time of the sine wave B of the gravitational acceleration change, calculates the number of rotations per unit time of the rotating body 10 from this measurement time, and displays information on the number of rotations. The information is displayed on the unit 205 and a pulse is output to the host device (not shown) at a predetermined cycle. The period of this pulse is determined from the half-cycle time of the sine wave, that is, the half-rotation time of the rotator, and the number of pulses output in half-rotation (a preset number of pulses). The pulse output is output at the same frequency until the next half cycle is determined or until it is determined that the rotating body 10 has stopped.). 
Hattori in view of Watson discloses the claimed invention except for k is a positive whole number. It would have been obvious to one having ordinary skill in the art at the time the invention was made to implement k as a positive whole number, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). 

Regarding claim 17, Hattori in view of Watson discloses the device of claim 14, wherein: 
the processor is configured to: 
determine a second time span between k adjacent maxima or minima of the filtered acceleration signal (Hattori par[0018], [0037]: The absolute value of the gravitational acceleration detected by the acceleration sensor 101 becomes zero at a position where the rotational tangent direction 13 at the position of the sensor unit 100 is horizontal, and shows a maximum value at a position where it is vertical. the rotation speed is determined every half cycle, but may be determined every cycle. Further, in the present embodiment, the half cycle is determined by using the maximum value and the minimum value of the detected acceleration. However, the half cycle may be determined by using a zero value at which the detected value of gravitational acceleration is zero); and ascertain the frequency based on the second time span (Hattori par[0026], [0027]: Start of reception (2) The maximum and minimum values of the acceleration value are updated, and when a difference equal to or greater than a threshold that can be determined as a half cycle is detected, the output pulse frequency is determined from the time of the half cycle. This pulse frequency is immediately reflected in the pulse output. As the previous direction, the direction (±) at the time point determined to be a half cycle is recorded as a flag, and is used to limit whether the next value to be detected is the maximum value or the minimum value);
k is a whole number (Hattori fig 3, par[0025]: The graph is shown k can any number); and the second time span represents k minus one half-period lengths of the filtered acceleration signal (Hattori fig 3; par[0025]: The graph is shown the adjacent maxima or minima of the filtered acceleration signal as half-period lengths of the filtered acceleration signal: the arithmetic processing unit 203 measures the half-cycle time of the sine wave B of the gravitational acceleration change, calculates the number of rotations per unit time of the rotating body 10 from this measurement time, and displays information on the number of rotations. The information is displayed on the unit 205 and a pulse is output to the host device (not shown) at a predetermined cycle. The period of this pulse is determined from the half-cycle time of the sine wave, that is, the half-rotation time of the rotator, and the number of pulses output in half-rotation (a preset number of pulses). The pulse output is output at the same frequency until the next half cycle is determined or until it is determined that the rotating body 10 has stopped.). 
Hattori in view of Watson discloses the claimed invention except for k is a positive whole number. It would have been obvious to one having ordinary skill in the art at the time the invention was made to implement k as a positive whole number, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). 

Regarding claim 20, Hattori in view of Watson discloses the device of claim 14, further comprising a communications unit, wherein the processor is configured to output the determined rotational frequency via the communications unit (Hattori fig 5:305; par[0044]: the arithmetic processing unit 303 measures the half-cycle time of the sine wave B of the gravitational acceleration change, calculates the number of rotations per unit time of the rotating body 10 from this measurement time, and transmits information on the number of rotations. The signal is transmitted to a host device (not shown) by radio waves of a predetermined frequency via the machine 304 and the antenna 305.).

Regarding claim 21, Hattori in view of Watson discloses the device of claim 20, wherein the communications unit is a wireless communications unit (Hattori par[0053], [0054]: The host device can detect a signal sent from the rotational speed detection device 300 by radio waves only by mounting the rotational speed detection device 300 on the rotating body 10. The rotation speed detection device 300 may output digital information representing the value of the rotation angular velocity of the rotating body 10 instead of the rotation speed per unit time to the host device).

Regarding claim 22, Hattori discloses a roller body comprising a device that is configured to determine a rotational frequency of the roller body when the roller body rotates about an axis of rotation, the device comprising: 
an acceleration sensor (fig 1:101, par[0017]: The sensor unit 100 includes an acceleration sensor 101, an analog / digital (A / D) conversion circuit 102, an arithmetic processing unit 103, a transmitter 104, and an antenna 105); and 
an electronic processor (fig 1:103, par[0017], [0020]: The sensor unit 100 includes an acceleration sensor 101, an analog / digital (A / D) conversion circuit 102, an arithmetic processing unit 103 technically equivalent to the electronic processor, a transmitter 104, and an antenna 105), wherein the processor is configured to: 
detect an acceleration signal of the acceleration sensor that occurs in a first time span and that corresponds to an acceleration that is in a first direction that extends (a) in a radial direction relative to the axis of rotation or (b) perpendicularly to the axis of rotation and to the radial direction (par[0018], [0025]: The acceleration sensor 101 detects the acceleration in the rotational direction 12 of the rotating body 10 having the rotation shaft 11, that is, the acceleration generated in the rotational tangential direction 13 at the position of the sensor unit 100, and this acceleration value).
Hattori does not explicitly disclose the device comprising: low-pass filter and high-pass filter the detected acceleration signal to obtain a filtered acceleration signal (fig ); and ascertain a frequency of the filtered acceleration signal, which corresponds to the rotational frequency of the roller body.
Watson discloses the device comprising: 
low-pass filter and high-pass filter the detected acceleration signal to obtain a filtered acceleration signal (fig 1(a)-1(b):25; page 2 ln 66-80, page 2 ln 81-93); and 
ascertain a frequency of the filtered acceleration signal, which corresponds to the rotational frequency of the roller body (page 2 ln 17-29).
One of ordinary skill in the art would be aware of both the Hattori and the Watson references since both pertain to the field of rotating systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the roller body of Hattori to implement the filtering feature as disclosed by Watson to gain the functionality of allowing for easy passage of high-frequency signals from source to load, allowing for selected frequencies to be decoded or heard and preventing the unwanted frequencies from transmitting.

Regarding claim 23, Hattori discloses a method for determining a rotational frequency of a roller body rotating about an axis of rotation, the method comprising: 
detecting an acceleration signal of an acceleration sensor of or attached to the roller body (fig 1:101, par[0017]: The sensor unit 100 includes an acceleration sensor 101, an analog / digital (A / D) conversion circuit 102, an arithmetic processing unit 103, a transmitter 104, and an antenna 105), wherein the acceleration signal occurs in a first time span and corresponds to an acceleration that is in a first direction that extends (a) in a radial direction relative to the axis of rotation or (b) perpendicularly to the axis of rotation and to the radial direction (par[0018], [0025]: The acceleration sensor 101 detects the acceleration in the rotational direction 12 of the rotating body 10 having the rotation shaft 11, that is, the acceleration generated in the rotational tangential direction 13 at the position of the sensor unit 100, and this acceleration value). 
Hattori does not explicitly disclose the device comprising: low-pass filtering and high-pass filtering the detected acceleration signal to obtain a filtered acceleration signal (fig ); and ascertaining a frequency of the filtered acceleration signal, which corresponds to the rotational frequency of the roller body.
Watson discloses the device comprising: 
low-pass filtering and high-pass filtering the detected acceleration signal to obtain a filtered acceleration signal (fig 1(a)-1(b):25; page 2 ln 66-80, page 2 ln 81-93); and 
ascertaining a frequency of the filtered acceleration signal, which corresponds to the rotational frequency of the roller body (page 2 ln 17-29).
One of ordinary skill in the art would be aware of both the Hattori and the Watson references since both pertain to the field of rotating systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Hattori to implement the filtering feature as disclosed by Watson to gain the functionality of allowing for easy passage of high-frequency signals from source to load, allowing for selected frequencies to be decoded or heard and preventing the unwanted frequencies from transmitting.

Regarding claim 24, Hattori in view of Watson discloses the method of claim 23, wherein: the ascertaining of the frequency includes: 
determine a second time span between k adjacent zero crossings of the filtered acceleration signal (Hattori par[0018], [0037]: The absolute value of the gravitational acceleration detected by the acceleration sensor 101 becomes zero at a position where the rotational tangent direction 13 at the position of the sensor unit 100 is horizontal, and shows a maximum value at a position where it is vertical. the rotation speed is determined every half cycle, but may be determined every cycle. Further, in the present embodiment, the half cycle is determined by using the maximum value and the minimum value of the detected acceleration. However, the half cycle may be determined by using a zero value at which the detected value of gravitational acceleration is zero); and 
ascertain the frequency based on the second time span (Hattori par[0018], [0037]); 
k is a whole number (Hattori fig 3, par[0025]: The graph is shown k can any number); and the second time span represents k minus one half-period lengths of the filtered acceleration signal (Hattori fig 3; par[0025]: The graph is shown the adjacent zero crossings as half-period lengths of the filtered acceleration signal: the arithmetic processing unit 203 measures the half-cycle time of the sine wave B of the gravitational acceleration change, calculates the number of rotations per unit time of the rotating body 10 from this measurement time, and displays information on the number of rotations. The information is displayed on the unit 205 and a pulse is output to the host device (not shown) at a predetermined cycle. The period of this pulse is determined from the half-cycle time of the sine wave, that is, the half-rotation time of the rotator, and the number of pulses output in half-rotation (a preset number of pulses). The pulse output is output at the same frequency until the next half cycle is determined or until it is determined that the rotating body 10 has stopped.). 
Hattori in view of Watson discloses the claimed invention except for k is a positive whole number. It would have been obvious to one having ordinary skill in the art at the time the invention was made to implement k as a positive whole number, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). 

Regarding claim 25, Hattori in view of Watson discloses the method of claim 23, wherein:  the ascertaining of the frequency includes: 
determining a second time span between k adjacent maxima or minima of the filtered acceleration signal (Hattori par[0018], [0037]: The absolute value of the gravitational acceleration detected by the acceleration sensor 101 becomes zero at a position where the rotational tangent direction 13 at the position of the sensor unit 100 is horizontal, and shows a maximum value at a position where it is vertical. the rotation speed is determined every half cycle, but may be determined every cycle. Further, in the present embodiment, the half cycle is determined by using the maximum value and the minimum value of the detected acceleration. However, the half cycle may be determined by using a zero value at which the detected value of gravitational acceleration is zero); and 
ascertaining the frequency based on the second time span (Hattori par[0026], [0027]: Start of reception (2) The maximum and minimum values of the acceleration value are updated, and when a difference equal to or greater than a threshold that can be determined as a half cycle is detected, the output pulse frequency is determined from the time of the half cycle. This pulse frequency is immediately reflected in the pulse output. As the previous direction, the direction (±) at the time point determined to be a half cycle is recorded as a flag, and is used to limit whether the next value to be detected is the maximum value or the minimum value);
k is a whole number (Hattori fig 3, par[0025]: The graph is shown k can any number); and the second time span represents k minus one half-period lengths of the filtered acceleration signal (Hattori fig 3; par[0025]: The graph is shown the adjacent maxima or minima of the filtered acceleration signal as half-period lengths of the filtered acceleration signal: the arithmetic processing unit 203 measures the half-cycle time of the sine wave B of the gravitational acceleration change, calculates the number of rotations per unit time of the rotating body 10 from this measurement time, and displays information on the number of rotations. The information is displayed on the unit 205 and a pulse is output to the host device (not shown) at a predetermined cycle. The period of this pulse is determined from the half-cycle time of the sine wave, that is, the half-rotation time of the rotator, and the number of pulses output in half-rotation (a preset number of pulses). The pulse output is output at the same frequency until the next half cycle is determined or until it is determined that the rotating body 10 has stopped.). 
Hattori in view of Watson discloses the claimed invention except for k is a positive whole number. It would have been obvious to one having ordinary skill in the art at the time the invention was made to implement k as a positive whole number, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). 

Regarding claim 28, Hattori in view of Watson discloses the method of claim 23, further comprising outputting the determined rotational frequency via a communications unit (Hattori fig 5:305; par[0044]: the arithmetic processing unit 303 measures the half-cycle time of the sine wave B of the gravitational acceleration change, calculates the number of rotations per unit time of the rotating body 10 from this measurement time, and transmits information on the number of rotations. The signal is transmitted to a host device (not shown) by radio waves of a predetermined frequency via the machine 304 and the antenna 305.).

Regarding claim 29, Hattori in view of Watson discloses the method of claim 28, wherein the communications unit is a wireless communications unit (Hattori par[0053], [0054]: The host device can detect a signal sent from the rotational speed detection device 300 by radio waves only by mounting the rotational speed detection device 300 on the rotating body 10. The rotation speed detection device 300 may output digital information representing the value of the rotation angular velocity of the rotating body 10 instead of the rotation speed per unit time to the host device).

2.	Claims 15 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hattori in view of Watson, and further in view of Huchard et al. (US2011/0288720A1) hereafter Huchard.
Regarding claim 15, Hattori in view of Watson does not explicitly disclose the device wherein the high-pass filter is an adaptive high-pass filter.
Huchard discloses the device wherein the high-pass filter is an adaptive high-pass filter (par[0039], [0040], [0042]: The filtering element can be a filter that is a high-pass-type with a cut-off frequency greater than the frequency of rotation of the wheel, Such a filter can be an adaptive filter, dependent on the speed of rotation of the wheel. The filtering element can be a high-pass-type filter with a cut-off frequency higher than the target range of operating frequencies of the device).
One of ordinary skill in the art would be aware of the Hattori, Watson and Huchard references since all pertain to the field of rotating systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Hattori to implement the adaptive filtering feature as disclosed by Huchard to gain the functionality of completing some signal processing tasks that traditional digital filters cannot, wherein using adaptive filters to remove noise that traditional digital filters cannot remove, such as noise whose power spectrum changes over time.

Regarding claim 30, Hattori in view of Watson does not explicitly the method wherein the high-pass filtering is performed with an adaptive high-pass filter.
Huchard discloses the method wherein the high-pass filtering is performed with an adaptive high-pass filter (par[0039], [0040], [0042]: The filtering element can be a filter that is a high-pass-type with a cut-off frequency greater than the frequency of rotation of the wheel, Such a filter can be an adaptive filter, dependent on the speed of rotation of the wheel. The filtering element can be a high-pass-type filter with a cut-off frequency higher than the target range of operating frequencies of the device).
One of ordinary skill in the art would be aware of the Hattori, Watson and Huchard references since all pertain to the field of rotating systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Hattori to implement the adaptive filtering feature as disclosed by Huchard to gain the functionality of completing some signal processing tasks that traditional digital filters cannot, wherein using adaptive filters to remove noise that traditional digital filters cannot remove, such as noise whose power spectrum changes over time.

3.	Claims 18 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hattori in view of Watson, in view of Sase et al. (US2018/0355876A1) hereafter Sase, and further in view of Anderl et al. (US2012/0204627A1) hereafter Anderl.
Regarding claim 18, Hattori in view of Watson discloses the device wherein: the processor is configured to: mathematically derive the filtered acceleration signal with respect to time (Hattori par[0018], [0037]: The absolute value of the gravitational acceleration detected by the acceleration sensor 101 becomes zero at a position where the rotational tangent direction 13 at the position of the sensor unit 100 is horizontal, and shows a maximum value at a position where it is vertical. the rotation speed is determined every half cycle, but may be determined every cycle. Further, in the present embodiment, the half cycle is determined by using the maximum value and the minimum value of the detected acceleration. However, the half cycle may be determined by using a zero value at which the detected value of gravitational acceleration is zero); and ascertain the frequency based on the second time span (Hattori par[0018], [0037]); k is a whole number (Hattori fig 3, par[0025]: The graph is shown k can any number); and the second time span represents k minus one half-period lengths of the filtered acceleration signal (Hattori fig 3; par[0025]: The graph is shown the adjacent zero crossings as half-period lengths of the filtered acceleration signal: the arithmetic processing unit 203 measures the half-cycle time of the sine wave B of the gravitational acceleration change, calculates the number of rotations per unit time of the rotating body 10 from this measurement time, and displays information on the number of rotations. The information is displayed on the unit 205 and a pulse is output to the host device (not shown) at a predetermined cycle. The period of this pulse is determined from the half-cycle time of the sine wave, that is, the half-rotation time of the rotator, and the number of pulses output in half-rotation (a preset number of pulses). The pulse output is output at the same frequency until the next half cycle is determined or until it is determined that the rotating body 10 has stopped.). 
Hattori in view of Watson does not explicitly disclose the device wherein: the processor is configured to: determine an absolute-value signal from the filtered acceleration signal derived with respect to time; movingly average the absolute-value signal using a time constant; determine a second time span between k adjacent maxima of the movingly averaged absolute-value signal; and k is a positive whole number.
Sase discloses the device wherein: the processor is configured to:
determine an absolute-value signal from the filtered acceleration signal derived with respect to time (fig 4:120a-120b; par[0081]: With the surging detection device 400 shown in FIG. 4, whether the amplitude of the frequency component waveform included in each of the first frequency region FW1 and the second frequency region FW2 is positive or negative, it is possible to evaluate the magnitude of the amplitude as electricity by obtaining a square of the absolute value of the amplitude. Furthermore, the first waveform PW and the second waveform QW are obtained by smoothing the time series of a square value of the amplitude at each point of time by moving average calculation);
movingly average the absolute-value signal using a time constant (fig 4:130a-130b; par[0081]: With the surging detection device 400 shown in FIG. 4, whether the amplitude of the frequency component waveform included in each of the first frequency region FW1 and the second frequency region FW2 is positive or negative, it is possible to evaluate the magnitude of the amplitude as electricity by obtaining a square of the absolute value of the amplitude. Furthermore, the first waveform PW and the second waveform QW are obtained by smoothing the time series of a square value of the amplitude at each point of time by moving average calculation).
One of ordinary skill in the art would be aware of the Hattori, Watson and Sase references since all pertain to the field of rotating systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Hattori to implement the movingly average of the absolute-value feature as disclosed by Sase to gain the functionality of analyzing data points by creating a series of averages of different subsets of the full data set in order to smooth out short-term fluctuations and highlight longer-term trends or cycles.
Hattori in view of Watson and Sase does not explicitly disclose the device to determine a second time span between k adjacent maxima of the movingly averaged absolute-value signal; and ascertain the frequency based on the second time span; and k is a positive whole number.
Anderl discloses the device wherein
determine a second time span between k adjacent maxima of the movingly averaged absolute-value signal (par[0043]: The second specific period of time may, like the first specific period of time, be expressed in a fixed number of the most recently calculated absolute deviations in the case of a fixed sampling rate of the pressure values and hence of the calculated absolute deviations.  The second specific period of time T2 is preferably selected as an integer multiple of half of the first specific period of time T1 in order to obtain a variable proportional to the amplitude of the oscillation with the period of oscillation T1. Thus, it is precisely the average over half a period of oscillation T1 that is formed, after which the values of the absolute deviation repeat as a result of the absolute value.  T2=T1/2 is preferably selected, since this obtains a particularly high time resolution for the variable proportional to the amplitude of the oscillation.  If the pressures only contained the sought-after cavitation oscillation, it would also be possible to establish a maximum value, determined in a running fashion, from the specific second period of time); and
the second time span represents k minus one half-period lengths of the filtered acceleration signal (par[0043]: The second specific period of time may, like the first specific period of time, be expressed in a fixed number of the most recently calculated absolute deviations in the case of a fixed sampling rate of the pressure values and hence of the calculated absolute deviations.  The second specific period of time T2 is preferably selected as an integer multiple of half of the first specific period of time T1 in order to obtain a variable proportional to the amplitude of the oscillation with the period of oscillation T1. Thus, it is precisely the average over half a period of oscillation T1 that is formed, after which the values of the absolute deviation repeat as a result of the absolute value.  T2=T1/2 is preferably selected, since this obtains a particularly high time resolution for the variable proportional to the amplitude of the oscillation.  If the pressures only contained the sought-after cavitation oscillation, it would also be possible to establish a maximum value, determined in a running fashion, from the specific second period of time).
One of ordinary skill in the art would be aware of the Hattori, Watson, Sase and Anderl references since all pertain to the field of rotating systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Hattori to implement the maxima of movingly average of the absolute-value feature as disclosed by Anderl to gain the functionality of performing smoothing by the moving average calculation, the noises that fluctuate irregularly are removed from the first waveform and the second waveform, so that the ratio between the instantaneous amplitude of the first waveform and the instantaneous amplitude of the second waveform can be calculated correctly.
Hattori in view of Watson, Sase and Anderl discloses the claimed invention except for k is a positive whole number. It would have been obvious to one having ordinary skill in the art at the time the invention was made to implement k as a positive whole number, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). 

Regarding claim 26, Hattori in view of Watson discloses the method wherein:  the ascertaining of the frequency includes: 
mathematically deriving the filtered acceleration signal with respect to time (Hattori par[0018], [0037]: The absolute value of the gravitational acceleration detected by the acceleration sensor 101 becomes zero at a position where the rotational tangent direction 13 at the position of the sensor unit 100 is horizontal, and shows a maximum value at a position where it is vertical. the rotation speed is determined every half cycle, but may be determined every cycle. Further, in the present embodiment, the half cycle is determined by using the maximum value and the minimum value of the detected acceleration. However, the half cycle may be determined by using a zero value at which the detected value of gravitational acceleration is zero); and 
ascertaining the frequency based on the second time span (Hattori par[0018], [0037]); k is a whole number (Hattori fig 3, par[0025]: The graph is shown k can any number); and the second time span represents k minus one half-period lengths of the filtered acceleration signal (Hattori fig 3; par[0025]: The graph is shown the adjacent zero crossings as half-period lengths of the filtered acceleration signal: the arithmetic processing unit 203 measures the half-cycle time of the sine wave B of the gravitational acceleration change, calculates the number of rotations per unit time of the rotating body 10 from this measurement time, and displays information on the number of rotations. The information is displayed on the unit 205 and a pulse is output to the host device (not shown) at a predetermined cycle. The period of this pulse is determined from the half-cycle time of the sine wave, that is, the half-rotation time of the rotator, and the number of pulses output in half-rotation (a preset number of pulses). The pulse output is output at the same frequency until the next half cycle is determined or until it is determined that the rotating body 10 has stopped.). 
Hattori in view of Watson does not explicitly disclose the device wherein: the processor is configured to: determine an absolute-value signal from the filtered acceleration signal derived with respect to time; movingly average the absolute-value signal using a time constant; determine a second time span between k adjacent maxima of the movingly averaged absolute-value signal; and ascertain the frequency based on the second time span; and k is a positive whole number.
Sase discloses the device wherein: the processor is configured to:
determine an absolute-value signal from the filtered acceleration signal derived with respect to time (fig 4:120a-120b; par[0081]: With the surging detection device 400 shown in FIG. 4, whether the amplitude of the frequency component waveform included in each of the first frequency region FW1 and the second frequency region FW2 is positive or negative, it is possible to evaluate the magnitude of the amplitude as electricity by obtaining a square of the absolute value of the amplitude. Furthermore, the first waveform PW and the second waveform QW are obtained by smoothing the time series of a square value of the amplitude at each point of time by moving average calculation);
movingly average the absolute-value signal using a time constant (fig 4:130a-130b; par[0081]: With the surging detection device 400 shown in FIG. 4, whether the amplitude of the frequency component waveform included in each of the first frequency region FW1 and the second frequency region FW2 is positive or negative, it is possible to evaluate the magnitude of the amplitude as electricity by obtaining a square of the absolute value of the amplitude. Furthermore, the first waveform PW and the second waveform QW are obtained by smoothing the time series of a square value of the amplitude at each point of time by moving average calculation).
Hattori in view of Watson and Sase does not explicitly disclose the device to determine a second time span between k adjacent maxima of the movingly averaged absolute-value signal; and k is a positive whole number.
One of ordinary skill in the art would be aware of the Hattori, Watson and Sase references since all pertain to the field of rotating systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Hattori to implement the movingly average of the absolute-value feature as disclosed by Sase to gain the functionality of analyzing data points by creating a series of averages of different subsets of the full data set in order to smooth out short-term fluctuations and highlight longer-term trends or cycles.
Anderl discloses the device wherein
determine a second time span between k adjacent maxima of the movingly averaged absolute-value signal (par[0043]: The second specific period of time may, like the first specific period of time, be expressed in a fixed number of the most recently calculated absolute deviations in the case of a fixed sampling rate of the pressure values and hence of the calculated absolute deviations.  The second specific period of time T2 is preferably selected as an integer multiple of half of the first specific period of time T1 in order to obtain a variable proportional to the amplitude of the oscillation with the period of oscillation T1. Thus, it is precisely the average over half a period of oscillation T1 that is formed, after which the values of the absolute deviation repeat as a result of the absolute value.  T2=T1/2 is preferably selected, since this obtains a particularly high time resolution for the variable proportional to the amplitude of the oscillation.  If the pressures only contained the sought-after cavitation oscillation, it would also be possible to establish a maximum value, determined in a running fashion, from the specific second period of time); and
the second time span represents k minus one half-period lengths of the filtered acceleration signal (par[0043]: The second specific period of time may, like the first specific period of time, be expressed in a fixed number of the most recently calculated absolute deviations in the case of a fixed sampling rate of the pressure values and hence of the calculated absolute deviations.  The second specific period of time T2 is preferably selected as an integer multiple of half of the first specific period of time T1 in order to obtain a variable proportional to the amplitude of the oscillation with the period of oscillation T1. Thus, it is precisely the average over half a period of oscillation T1 that is formed, after which the values of the absolute deviation repeat as a result of the absolute value.  T2=T1/2 is preferably selected, since this obtains a particularly high time resolution for the variable proportional to the amplitude of the oscillation.  If the pressures only contained the sought-after cavitation oscillation, it would also be possible to establish a maximum value, determined in a running fashion, from the specific second period of time).
One of ordinary skill in the art would be aware of the Hattori, Watson, Sase and Anderl references since all pertain to the field of rotating systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Hattori to implement the maxima of movingly average of the absolute-value feature as disclosed by Anderl to gain the functionality of performing a smoothing by the moving average calculation, the noises that fluctuate irregularly are removed from the first waveform and the second waveform, so that the ratio between the instantaneous amplitude of the first waveform and the instantaneous amplitude of the second waveform can be calculated correctly.
Hattori in view of Watson, Sase and Anderl discloses the claimed invention except for k is a positive whole number. It would have been obvious to one having ordinary skill in the art at the time the invention was made to implement k as a positive whole number, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

4.	Claims 19 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hattori in view of Watson, and further in view of Peine (US2015/0165835A1).
Regarding claim 19, Hattori in view of Watson does not explicitly disclose the device wherein the processor is configured to detect a trigger signal and determine the rotational frequency responsive to the detection of the trigger signal.
Peine discloses the device of claim 14, wherein the processor is configured to detect a trigger signal and determine the rotational frequency responsive to the detection of the trigger signal (par[0080]: The information related to the rotational frequencies comprises information related to an order of expected rotational frequencies or expected path lengths of a plurality of wheels of the vehicle, which may then be used for an according correlation. The controller 320 may be configured to generate information related to a trigger when to determine the position of a wheel and the controller 320 may be configured to provide the information related to the trigger, when the expected rotational frequencies of the one or more wheels of the vehicle fulfill a predefined criterion, for example, when differences of path lengths or expected rotational frequencies lie above a predefined threshold).
One of ordinary skill in the art would be aware of the Hattori, Watson and Peine references since all pertain to the field of rotating systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Hattori to implement the triggering feature as disclosed by Peine to gain the functionality of providing information related to the rotational frequencies comprising information related to an order of expected rotational frequencies or expected path lengths of a plurality of wheels of the vehicle, which may then be used for an according correlation fulfilling a predefined criterion.

Regarding claim 27, Hattori in view of Watson does not explicitly disclose the method further comprising: detecting a trigger signal, wherein the rotational frequency is determined responsive to the detection of the trigger signal.
Peine discloses the method further comprising: detecting a trigger signal, wherein the rotational frequency is determined responsive to the detection of the trigger signal (par[0080]: The information related to the rotational frequencies comprises information related to an order of expected rotational frequencies or expected path lengths of a plurality of wheels of the vehicle, which may then be used for an according correlation. The controller 320 may be configured to generate information related to a trigger when to determine the position of a wheel and the controller 320 may be configured to provide the information related to the trigger, when the expected rotational frequencies of the one or more wheels of the vehicle fulfill a predefined criterion, for example, when differences of path lengths or expected rotational frequencies lie above a predefined threshold).
One of ordinary skill in the art would be aware of the Hattori, Watson and Peine references since all pertain to the field of rotating systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Hattori to implement the triggering feature as disclosed by Peine to gain the functionality of providing information related to the rotational frequencies comprising information related to an order of expected rotational frequencies or expected path lengths of a plurality of wheels of the vehicle, which may then be used for an according correlation fulfilling a predefined criterion.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMINE BENLAGSIR whose telephone number is (571)270-5165. The examiner can normally be reached (571)270-5165.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on (571) 272-6338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMINE BENLAGSIR/Primary Examiner, Art Unit 2685